Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The anticipation rejections set forth in the office action mailed 1/21/21 have been withdrawn in light of applicant’s arguments. The obviousness rejections set forth in the previous office action are maintained below.

Claim Rejections - 35 USC § 103
Claims 34-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tamoto (U.S. PG Pub. No. 2007/0225180).
In paragraph 15 Tamoto discloses a lubricating base oil comprising a dialkyl ether as its main ingredient. Tamoto discloses that the R groups can be branched groups meeting the limitations of both the left and right sides of the compounds of claims 34-42. It is noted that Tamoto discloses in the examples that the R group can be a 2-octyldodecyl group, and when both R groups of Tamoto is 2-octyldodecyl, claim 42 is met for the case where R1 and R4 are both C8 alkyl groups.
While Tamoto does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 43 is in product-by-process format, and since the ether of Tamoto meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 43 does not place any limitations on the process by which the compound is to be obtained. The 
In paragraph 16 Tamoto discloses that the base oil comprises 70 to 100% by weight of the ether, meeting the limitations of claims 47-48, as well as claims 50-51 since the base oil and lubricant composition do not require any components other than the ether. In paragraph 17 Tamoto discloses that the base oil preferably has a kinematic viscosity and Noack volatility within or overlapping the ranges recited in claims 45-46 and 52. Since the composition must be prepared by combining the components, the method limitations of claims 53-56 are also met by Tamoto. In paragraph 23 Tamoto discloses various lubricating applications for the compositions, implying the supply of the composition to surfaces, as recited in claim 57.
The differences between Tamoto and the currently presented claims is that Tamoto does not explicitly disclose a specific compound meeting the limitations of the claimed compounds, and that some of the viscosity and Noack volatility ranges of Tamoto overlap the claimed ranges rather than falling within them. As discussed above, Tamoto discloses that the alkyl groups of the dialkyl ethers can be various branched groups leading to ethers meeting the limitations of the claimed ethers. It therefore would have been obvious to one of ordinary skill to prepare the dialkyl ethers of Tamoto to have structures meeting the limitations of the claimed ethers, since Tamoto discloses that branched R groups are suitable for the ethers. Additionally, See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 34-57 are therefore rendered obvious by Tamoto.

Claims 34-45 and 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. PG Pub. No. 2007/0281873).
In paragraph 21 Okada discloses a lubricating composition comprising 50 to 100% by weight of an ether compound. In paragraph 38 Okada discloses that the ether can be a dihydrocarbyl monoether. In paragraphs 44-45 Okada discloses that one of the hydrocarbon groups is preferably a branched group, and discloses various branched groups meeting the limitations of the left side of the compound of claim 34 for the case where R1 and R2 are alkyl groups, and R3 is H or an ethyl group (when R1 of Okada is 3,3-diethylpentyl). The groups disclosed in paragraph 45 of Okada and having a 2-alkyl substituent of Okada further meet the limitations of the left side of the compound of claims 35-42. In paragraph 46 Okada discloses that the R2 group can be a branched alkyl group having 3 to 10 carbon atoms, and in paragraph 47 Okada discloses that the R2 group can be various types of propyl, butyl, or pentyl groups. All the branched variants of these groups will meet the limitations of the right side of the compound of claims 34-35 and 37-41, and branched groups of 5 or more carbon atoms can also meet the limitations of the right side of the compound of claims 36 and 42. When the monoether of Okada has a R1 group selected from paragraph 45 and an R2 group that is a branched propyl, butyl, or pentyl group, the monoether of Okada therefore meets the limitations of claims 34-35 and 37-41, and when the R2 group has 5 to 10 carbon atoms, claims 36 and 42 are met as well.
Alternatively, when the R2 group of Okada is an isopropyl group, it meets the limitations of the left side of the compound of claims 34 and 39 for the case where m is 1 and R2 are methyl groups, and R3 is H. Okada discloses in paragraph 47 that the R2 group can also be a cycloalkyl group, which also meets the limitations of the left side of the compound of claims 34 and 39-41 for the case where m is 0 and R1 and R2 are, together with the carbon to which they are attached, cycloalkyl groups. The R1 groups disclosed in paragraph 45 of Okada meet the limitations of the right side of the compound of claims 34 and 39-41 for the case where n is 1 or 2, R4 and R6 are alkyl groups, and R5 is H or alkyl. Therefore, when the R2 group of Okada is an isopropyl or cycloalkyl group, and the R1 group of Okada is a group selected from paragraph 45, the monoether of Okada meets the limitations of the compound of claims 34 and 39-41. 
While Okada does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 43 is in product-by-process format, and since the ether of Okada meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 43 does not place any limitations on the process by which the compound is to be obtained. The ethers of Okada also meet the limitations of claim 44 since “biobased carbon” would not lead to a structural difference in the compound. 
The composition comprising 50 to 100% by weight of the ethers of Okada meet the limitations of claims 47-48 and 50, noting that the base oils of claims do not require any components other than the ether. In paragraphs 90-91 Okada discloses that the composition can comprise an additional base oil meeting the limitations of claim 49, as esters are Group V base oils, polyalphaolefins are Group IV base oils, and mineral oils which are Group I-III base oils. In paragraphs 94 and 99 Okada discloses that the composition has a viscosity at 100° C and a viscosity index within the range recited in 
The differences between Okada and the currently presented claims is that Okada does not explicitly disclose a specific compound meeting the limitations of the claimed compounds, and some of the ranges of Okada overlap the claimed ranges rather than falling within them. As discussed above, Okada discloses that the R groups of the monoethers and diethers where can be various branched groups leading to ethers meeting the limitations of the claimed ethers. It therefore would have been obvious to one of ordinary skill to prepare the monoethers and diethers of Okada to have structures meeting the limitations of the claimed ethers, since Okada discloses that branched R groups are suitable for the ethers. Additionally, See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 34-45 and 47-57 are therefore rendered obvious by Okada.

Double Patenting
Claims 34-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,499. Although the claims at issue are not identical, they are not patentably distinct from each other.


Response to Arguments
Applicant's arguments filed 1/21/21 regarding Tamoto and Okada have been fully considered but they are not persuasive. Regarding the rejection over Tamoto, applicant argues that Tamoto only exemplified mono-branched ethers. However, Tamoto discloses in paragraph 15 that each of the alkyl groups may be linear, branched, or cyclic, and as discussed in the rejection, it therefore would have been obvious to one of ordinary skill in the art to prepare the ethers of Tamoto to have two branched alkyl groups. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicant argues that the claimed compounds have unexpectedly superior volatility and oxidative stability and points to the data supplied in the specification. In particularly, applicant argues that an improvement in the viscosity profile of a base stock is generally accompanied by an undesirable increase in volatility, and that the claimed compounds overcome this known drawback. Applicant points to a comparison of inventive GE2 with mono-branched GE4 and GE6 to illustrate this point. While GE2 has a superior pour point than GE4 and GE6, it also has a higher Noack volatility and lower DSC oxidation onset temperature than GE4 and GE6, so it is unclear how the drawbacks have been overcome. A comparison of inventive GE9 with GE6 similar shows a slight improvement in pour point for the inventive ether countered by a slight increase in Noack volatility and DSC oxidation onset temperature. Furthermore, in order to successfully rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate in scope with the claims. See MPEP 716.02(d). Compound SE1 in Table 3 falls within the scope of the ethers of claim 34 for 4, R5, and R6 are alkyl groups, and no pour points are reported. Applicant has therefore not demonstrated that superior results would be maintained across the full scope of the claims. Additionally, these inventive ethers in the examples contain 28 to 36 carbon atoms, while the claims allow for ethers containing 20 to 50 carbon atoms. Claim 34 allows for n to be 0, 1, 2, or 3, while data is provided only for ethers where n is equal to 0 or 1. Claim 34 allows for the R groups to be any alkyl groups, while the exemplified ethers are limited to ethers where at least one substituent is derived from a Guerbet alcohol. 
Regarding the rejection over Okada, applicant again argues that the reference teaches mono-branched compounds. However, as discussed in the rejection, Okada discloses in paragraph 45 that R1 is preferably a branched group, and in paragraphs 46-48 Okada discloses that R2 can also be a branched group. As discussed in the rejection, Okada discloses that the R groups can be specific alkyl groups meeting the limitations of the claimed alkyl groups. As discussed in relation to Tamoto, the examples of Okada do not constitute a teaching away from the broader disclosure of Okada. Applicant argues that lubricating electronic instruments requires different properties than lubricating internal combustion engines, but nevertheless, Okada renders obvious the claimed ethers for the reasons discussed in the rejection.
Applicant’s arguments regarding the Geke, Davies, and Barnum references cited in the previous office action are persuasive and the anticipation rejections over those references have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771